DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/20/22 have been fully considered but they are not persuasive.
On pages 6-8 regarding 103 rejections Applicant argues the person of ordinary skill in the art wouldn’t have been motivated to modify D’Eredita to include the materials of Ahlers. Applicant argues that Ahlers’ materials should be biocompatibility and produce no inflammation reactions, and accordingly these materials wouldn’t be applicable to a tympanic membrane prosthesis. Applicant refers to a declaration made in a parent application as proof.  
The Examiner respectfully disagrees. The material of Applicant’s invention and the material of Ahlers are the same, and thus will produce the same level of inflammation. The only recitation of inflammation in Ahlers is present in [0012], which, taken in its entirety, is seen to relate to the biocompatibility of the material being used. The paragraph states that “Of great importance among these is first of all complete biocompatibility of the material, i.e. there should be no inflammation reactions, rejection reactions, or other immune reactions after implantation”. Notably, while Applicant's arguments make the leap to state that an implant such as Ahlers wouldn’t have any inflammation (e.g. immune reaction) based on this paragraph of Ahlers, in contrast, healing is inherently tied up in the immune system. The disclosure of Ahlers is clearly related to the fact that they don’t want the implant to be rejected as a result of poor biocompatibility after implantation. Additionally, and most importantly, if the material of the Combination is the same as the material that is claimed, any relative amount of immune reaction (e.g. inflammation) resulting from the material would be inherently the same. While Applicant describes this as inflammatory and Ahlers does not results only from a relative amount of immune response occurring and deemed acceptable. The Applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure (in this case, material), claimed material properties or functional characteristics of the material are inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. If the materials are the same but immune reactions caused by such materials are different, the Examiner respectfully invites Applicant to explain.  
On pages 9-10 Applicant argues additionally that the recited references don’t teach a tympanic membrane which is formed “with a composite structure having an outside surface adapted to produce an inflammatory reaction in adjacent tissue at a tympanic membrane” since Ahler’s materials don’t produce inflammatory reactions. 
The Examiner respectfully disagrees, noting again that if the material is the same as that of Applicant’s material, the inflammatory reaction will be the same.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Eredita (US 7163557 B2) in view of Ahlers et al. (US 20080260801 A1), hereinafter known as Ahlers.
Regarding claims 1, 3, and 5 D’Eredita discloses a tympanic membrane prosthesis (1) comprising:
a tubular body having a proximal end, a distal end, and a lumen extending therethrough, wherein the lumen is open at each of the proximal and distal ends (Figure 1 item 10);
wherein the tubular body forms a structurally self-supporting body compatible, and body absorbable device (Column 2 lines 29-31, Figure 1), the device including an inner layer having an inside surface and an outer layer having an outside surface (the tubular body can be understood to be made up of at least two layers. The Examiner notes that since these layers are not distinguished from one another in any specific way, they can simply be arbitrarily designated),
wherein the inside surface: 
forms at least part of a the lumen (Figure 1 shows the inner surface forming the lumen), 
and is adapted to provide less resistance to fluid flow than the outside surface (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of D’Eredita discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example Figure 1 in which the outer layer has a physical construction which has flanges which would impede the flow of fluid, whereas the inside surface has no projections which would impede fluid flow, inherently meaning the inner surface would be capable of providing less resistance than the outside surface by nature of their profile),
and wherein the device is adapted for insertion into an opening through the tympanic membrane for placement with the proximal end and distal end disposed on opposite sides of the tympanic membrane (Figure 1),
 but is silent with regards to the device being formed of a composite structure, 
the outside surface being adapted to produce an inflammatory reaction in adjacent tissue.
However, regarding claim 1 Ahlers teaches a prosthesis for replacing a collagenous part of the body ([0004], [0006]) that is formed of a composite structure ([0018]), 
wherein the structure of the prosthesis includes two materials, at least one of which would be capable of producing an inflammatory reaction in adjacent tissue (this is stated as a “functional limitation” (see explanation above). Ahlers teaches their material includes a gelatin sponge material ([0044 the second layer is gelatin, [0057] the second layer is a sponge) and Applicant’s specification [0090] indicates that a gelatin sponge material would produce an inflammatory reaction). D’Eredita and Ahlers are involved in the same field of endeavor, namely cartilage-replacing prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the materials of the prosthesis of D’Eredita to include the composite gelatin materials described by Ahlers since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
Regarding claim 2 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein D’Eredita further discloses the device is adapted to maintain patency of the lumen following insertion and placement (Column 2 lines 39-50 the device maintains patency until degradation and the hole within the membrane closes up).
Regarding claim 4 the D’Eredita Ahlers Combination teaches the prosthesis of claim 3 substantially as is claimed,
wherein Ahlers teaches a prosthesis which includes both a first layer made of gelatin film material and a second material of gelatin sponge material. While the Examiner recognizes the lack of teaching of an “inner” or “outer” layer of Ahlers, since the shape of the prosthesis isn’t taught, when read and taken in conjunction with D’Eredita, the person of ordinary skill at the time the invention was filed would have understood that for a tympanic membrane prosthesis, which requires healing a hole within the tympanic membrane, requires encouragement of cell growth from the outside of the implanted prosthesis inward (or there would be no origination of cells). Accordingly, the Examiner understands that a the obviousness of modifying D’Eredita so that the second layer of Ahlers would allow ingrowth and incorporation of cells while, and an additional layer providing support would be obviously placed at the outer layer. Likewise, the first layer of Ahlers would obviously take the position of an inner layer providing support until ingrowth is complete, based on the rationale and conclusions taught by Ahlers in Combination with D’Eredita. Accordingly, the Examiner understands that rolling the material of Ahlers to form the prosthesis of D’Eredita so that the sponge material is on the outside and the film material is on the inside would have been obvious to the person of ordinary skill. This would, of course, lead to the first and second layers of the prosthesis having differing resorption rates ([0019], [0020]).
Regarding claim 6 the D’Eredita Ahlers Combination teaches the prosthesis of claim 3 substantially as is claimed,
wherein D’Eredita further discloses the tubular body defines a longitudinal axis and has a first width (Figure 1 shows the width of the middle of the tubular body) in a direction perpendicular to the longitudinal axis, and the prosthesis comprises:
a first flange at either the proximal or distal end (Figure 1 item 12), 
wherein the lumen extends through the first flange (Figure 1),
and wherein the first flange has a second width in the direction perpendicular to the longitudinal axis which is greater than the first width (Figure 1).
Regarding claim 7 the D’Eredita Ahlers Combination teaches the prosthesis of claim 6 substantially as is claimed,
wherein D’Eredita further discloses the lumen comprises a uniform diameter through the tubular body and first flange along the longitudinal axis (Figure 1).
Regarding claim 8 the D’Eredita Ahlers Combination teaches the prosthesis of claim 6 substantially as is claimed,
wherein D’Eredita further discloses the width of the inner layer is different from the width of the outer layer (the Examiner notes that since the layers are arbitrarily designated, they can be designated to be of different widths from one another).
Regarding claim 9 the D’Eredita Ahlers Combination teaches the prosthesis of claim 8 substantially as is claimed,
wherein D’Eredita further discloses the inner layer and outer layer are coaxial so that the outer layer surrounds the inner layer (see the explanation to the rejection to claims 1 and 8 above: the layers can be considered to be coaxial).
Regarding claim 10 the D’Eredita Ahlers Combination teaches the prosthesis of claim 6 substantially as is claimed,
wherein D’Eredita further discloses the tubular body has a first length along the longitudinal axis and the first flange as a second length less than the first length (Figure 1).
Regarding claim 11 the D’Eredita Ahlers Combination teaches the prosthesis of claim 6 substantially as is claimed,
wherein D’Eredita further discloses a second flange at the other end (Figure 1 item 11), 
the lumen extending through the second flange, and the second flange has the second width (Figure 1).
Regarding claim 14 the D’Eredita Ahlers Combination teaches the prosthesis of claim 11 substantially as is claimed,
wherein D’Eredita further discloses the lumen extends along the longitudinal axis and has a uniform diameter through the two flanges and tubular body (Figure 1).
Regarding claim 15 the D’Eredita Ahlers Combination teaches the prosthesis of claim 3 substantially as is claimed,
wherein Ahlers further teaches the device incorporates denatured gelatin sponge material in either the inner or outer layer ([0044] the second layer is gelatin, [0057] the second layer is a sponge, [0051], Abstract the second layer is crosslinked (denatured); the Examiner notes that no matter where the sponge material is throughout the prosthesis it would inherently lie within either the inner or outer layer as the claim requires).
Regarding claim 16 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination further teaches the device incorporate gelatin film material in the other of the inner/outer layer (see the explanation/rejection with regards to claim 4, above. The inner layer would obviously be a gelatin film material ([0035]) and the outer layer would obviously be the foam material ([0044], [0057])).
Regarding claim 18 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination further teaches the inside surface has a first porosity less than a second porosity of the outside surface (see the explanation/rejection in the rejection to claim 4 above. See also Ahler [0057]-[0059] the outer layer has a sponge structure (high porosity); [0026] the first layer has much smaller (or no) pores since they serve as a protective barrier between the cells and the outside of the implant)).
Regarding claim 19 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination further teaches the inside surface includes a lower coefficient of friction than the outside surface (see the explanation/rejection in the rejection to claim 4, and 18 above: a film material with no pores inherently has a lower coefficient of friction than one with spongey openings/pores).
Regarding claim 20 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein D’Eredita further discloses the inside surface is smoother than the outer surface (Figure 1 shows the inside surface extending straight through as a tube whereas the outside surface includes projections of flanges).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Eredita  and Ahlers as is applied above further in view of Sander et al. (US 4744792 A) hereinafter known as Sander.
Regarding claim 13 the D’Eredita Ahlers Combination teaches the prosthesis of claim 11 substantially as is claimed,
wherein the Combination further teaches the inner layer forms the lumen extending through the first flange and body (see the explanation in the rejection to claim 4 above),
but is silent with regards to the outer layer forming a the lumen through the second flange.
However, regarding claim 13 Sander teaches an ear prosthesis which different materials form the lumen (Figure 7). D’Eredita and Sander are involved in the same field of endeavor, namely implantable ear prostheses. It would have been obvious to one of ordinary skill in the rat at the time the invention was filed to modify the device of the D’Eredita Ahlers Combination so that the outer layer forms the lumen extending through the second flange whereas the inner layer remains forming the lumen extending through the first flange, similar to as is taught by Sander so as to provide the maximum amount of adhesion time necessary for the prosthesis to incorporate into the ear (and thus having the gelatin sponge material as thick as possible in as many locations as possible), while also ensuring the lumen near the end of the device doesn’t close up during healing. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Eredita  and Ahlers as is applied above further in view of Patterson (US 6379323 B1).
Regarding claim 17 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
but is silent with regards to the device including an antibiotic.
However, regarding claim 17 Patterson teaches wherein antibiotics are incorporated throughout the material of an implant device (which would inherently include an outer surface, particularly as the implant erodes) (Column 2 lines 41-44).
D’Eredita and Patterson are involved in the same field of endeavor, namely implantable prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the D’Eredita Ahlers Combination so that the device includes an antibiotic such as is taught by Patterson in order to prevent infection after implantation and ensure safety of the patient. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/28/22